Citation Nr: 1504527	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus are a result of his work on tanks during active service, with exposure to the noise of tank engines, tracks, and guns, sometimes without hearing protection.  His DD Form 214 confirms that his military occupational specialty (MOS) was armor crewman, and acoustic trauma in service is conceded.  

The Veteran was afforded a VA examination in May 2011.  A current hearing loss disability for VA purposes was found on examination.  However, the examiner opined that his hearing loss was less likely as not cause by or a result of his military noise exposure based on a January 1981 audiogram, considered by the examiner to be a separation examination even though it was conducted more than a year and a half prior to separation in August 1982.  Moreover, at the VA examination, the Veteran reported the onset of tinnitus fifteen years prior, when, in fact, as he clarified at the Board hearing, he first noticed tinnitus and hearing loss in the late 1980s.  

The Board finds that a new VA opinion is necessary to determine whether the current hearing loss and tinnitus are related to the Veteran's active service.  In that regard, the Board notes that the laws and regulations do not require in-service evidence of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  As such, the VA examiner's opinion, based on the absence of documented hearing loss at discharge from service, is not adequate.  In addition, in light of the Veteran's competent and credible lay statements regarding a continuity of hearing loss and tinnitus symptomatology following his separation from the military, as well as the buddy statements submitted in May 2014 which support the claimed continuity, the Board finds that a new examination is necessary to allow the examiner to take these statements into account when providing his or her opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion (or examination if deemed necessary) addressing the causation or etiology of the Veteran's current bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current hearing loss and tinnitus were incurred during or caused by active service?  The examiner should consider the Veteran's statements as to the onset of symptoms after service separation in rendering his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed bilateral hearing loss and tinnitus.

2.  When the development requested has been completed, the issues of entitlement to service connection for bilateral hearing loss and tinnitus should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




